Exhibit Unaudited Financial and Other Statistical Information for the Three and Six Month Periods Ended August 31, 2008 and Guidance for Fiscal Year 2009 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended August 31, 2008 Six Months Ended August 31, 2008 Net Sales $ 103,259,467 $ 203,217,724 Cost of Sales 73,782,379 147,471,782 Selling, General and Administrative 11,372,056 21,228,577 Interest Expense 1,681,662 2,802,450 Net (Gain) Loss on Sale of Property,Plant and Equipment (1,147,826 ) (1,145,219 ) Other (Income) (579,473 ) (1,063,240 ) 85,108,798 169,294,350 Income Before Income Taxes 18,150,669 33,923,374 Income Tax Expense 6,847,028 12,497,168 Net Income $ 11,303,641 $ 21,426,206 Income Per Share: Basic $ .93 $ 1.77 Diluted $ .92 $ 1.74 1 Exhibit AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended August 31, 2008 Current assets: Cash and cash equivalents $ 12,516,950 Accounts receivable, net of allowance for doubtfulaccounts 65,016,205 Inventories 58,887,549 Costs and estimated earnings in excess ofbillings on uncompleted contracts 14,608,410 Deferred income taxes 3,208,030 Prepaid expenses and other 3,144,161 Total current assets 157,381,305 Net property, plant, and equipment 83,830,598 Goodwill, less accumulated amortization 68,134,550 Other Assets 20,226,064 $ 329,572,517 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 25,065,137 Accrued liabilities 30,049,320 Long-term debt due within one year -0- Total current liabilities 55,114,457 Long-term debt due after one year 100,000,000 Deferred income taxes 6,208,365 Shareholders’ equity 168,249,695 $ 329,572,517 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended August 31, 2008 Net cash provide by operating activities $ 12,592,877 Net cash used in investing activities (102,364,264 ) Net cash provided by (used in) financing activities 100,103,695 Net (decrease) increase in cash and cash equivalents 10,290,009 Effect of exchange rate changes on cash (42,299 ) Cash and cash equivalents at beginning of period 2,226,941 Cash and cash equivalents at end of period $ 12,516,950 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended August 31, 2008 Six Months Ended August 31, 2008 Net sales: Electrical and Industrial Products $ 51,959 $ 103,965 Galvanizing Services 51,301 99,253 $ 103,260 $ 203,218 Segment operating income (a): Electrical and Industrial Products $ 9,797 $ 17,729 Galvanizing Services 15,478 28,836 $ 25,275 $ 46,565 General corporate expenses (b) $ 5,551 $ 10,109 Interest expense 1,682 2,803 Other (income) expense, net (c) (108 ) (270 ) $ 7,125 $ 12,642 Income Before Taxes $ 18,150 $ 33,923 Total assets: Electrical and Industrial Products $ 157,739 $ 157,739 Galvanizing Services 150,237 150,237 Corporate 21,596 21,596 $ 329,572 $ 329,572 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands except per share amount) Actual Year to Date August 31, 2008 Projected Year Ended February 29, 2008 Net Sales: Electrical and Industrial Products $ 103,965 $ 230,000 to $235,000 Galvanizing Services $ 99,253 $ 190,000 to $195,000 Total Sales $ 203,218 $ 420,000 to $430,000 Diluted earnings per share $ 1.74 $ 3.25 to $3.35 Net Sales by Market Segment: Power Generation 55,000 Transmission and Distribution 125,000 Industrial 245,000 Total Company Sales $ 425,000 Electrical and Industrial Products Revenues by Industry: Power Generation 20 % Transmission and Distribution 51 % Industrial 29 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 24 % OEM’s 21 % Industrial 29 % Bridge and Highway 5 % Petro Chemical 21 % Operating Margins: Electrical and Industrial Products 17 % 16.5% to 17.5% Galvanizing Services 29 % 26% to 27% Cash Provided By (Used In)Operations $ 12,593 $ 37,500 Capital Expenditures $ 9,440 $ 12,500 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 6,865 $ 12,000 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 51 % 55 % Galvanizing Services 49 % 45 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
